Per Curiam. The petition by Jay M. Rowland for reinstatement, as an attorney, is denied. This denial is based on the following record: Affirmance by this court on June 28, 1948 of petitioner’s conviction óf a felony in the case of Rowland v. State, 213 Ark. 780, 213 S. W. 2d 370 — reference is made to that case for a full statement of facts on which the opinion was based — the denial of Petition for Certiorari by the Supreme Court of the United States on March 4, 1949, and a subsequent denial of a similar Petition by the United States District Court for the Western District of Arkansas; the Bar Rules Committee’s Petition for Disbarment filed on May 2, 1949; this court’s Order of Permanent Disbarment on June 27, 1949; Petitioner’s application for Reinstatement and this court’s subsequent denial thereof on February 18, 1952; and the present Application for Reinstatement filed November 4, 1955. It could serve no useful purpose to spread again on the records of this court the facts leading up to and bringing about petitioner’s permanent disbarment on June 27, 1949. In that order we said: “The clerk of this Court is directed to enter an order of permanent disbarment of Jay M. Rowland, under authority of 3 Ark. Stats. Secs. 25-401, et seq, and Amendment No. 28 to the Constitution. See Rowland v. State, 213 Ark. 780, 213 S. W. 2d 370. Order effective as of this date. Mr. Justice Mill wee dissents from that part of the order making the disbarment permanent.” We now decline to modify or change that order in any respect. Justices Millwee and RobiNsok dissent. Justice George Rose Smith not participating.